DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 11 May 2022 in response to the non-final office action mailed on 11 January 2022 has been considered.  Claim(s) 1, 3, 4, 6-9, 11, 13, 14, 16, and 19-21 is/are pending.  Claim(s) 2, 5, 10, 12, 15, 17, and 18 has/have been canceled.  Claim(s) 21 and 22 has/have been added.  Claim(s) 6-8, 11, 13, 14, and 21 has/have been withdrawn from consideration.  Claim(s) 1, 3, 4, 9, 16, 19, 20, and 22 has/have been examined in this action.

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the fastener plate can be installed without the use of a liquid coating and also the liquid coating can simply be applied to the underlayment and the fastener installed above the liquid coating.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosure, specifically Species III, Figures 3 and 6, do not teach or disclose a projection which is spaced apart from the underlayment. The disclosure as originally filed teaches the projections in Figure 3 contacting the underlayment, shown in Fig.3B. Also the disclosure specifically teaches the embodiment of Fig.6 having projection 130 for contacting the underlayment (Paragraph [0078]). Therefore the embodiments being examined do not teach projections spaced from underlayment in the disclosure as originally filed.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 9, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US D748,973 S to Rodenhouse et al.

Regarding claim 1, Rodenhouse et al. disclose a fastener plate (Fig.1) comprising: a top plate (domed shape plate of Fig.1) comprising a top surface (top surface Fig.1) and a bottom surface (bottom surface of plate, Fig.6), wherein the top plate has an overall substantially dome-shaped cross- section (Fig.1 and 5); a plurality of projections (downwardly extending projections, Fig,1 and 5), wherein the plurality of projections extends from the bottom surface of the top plate (Fig.6); a fastener opening (central opening, Fig. 4; opening in which fastener of Fig.1 is inserted) configured to receive a fastener (Fig.1), wherein the fastener opening extends through the top plate (Fig. 1 and 6); and at least a first, a second, a third, and a fourth opening (circle openings in the plate around the periphery of the plate, Fig.1, 2, 3) formed in the top plate, wherein the first opening is in fluid communication with the second (openings are in fluid communication with any fluid over top of the plate), third, and fourth openings, wherein the second opening is in fluid communication with the first, third, and fourth openings, wherein the third opening is in fluid communication with the first, second, and fourth openings, and wherein the fourth opening is in fluid communication with the first, second, and third openings (all openings are in fluid communication with any fluid (gas or liquid) over top of the plate).
Regarding claim 3, wherein each of the plurality of projections include a bottom edge (bottom of the projections, Fig.5) configured to contact the underlayment.  
Regarding claim 9, wherein the fastener opening countersunk (central hole, Fig.2).
Regarding claim 16, wherein at least one of first opening, the second opening, the third opening, and the fourth opening formed in the top plate along an outer perimeter of the top plate (circular openings, Fig.2).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US D748,973 S to Rodenhouse et al. in view of US D590,702 S to Giddings.

Regarding claim 4, Rodenhouse et al. disclose projections configured to contact the underlayment. Rodenhouse et al. do not specifically teach wherein the projections so not cut into the underlayment.
Giddings et al. disclose rounded projections (Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the projections of Rodenhouse with rounded bottom edges as taught by Giddings so to provide a plate which contacts the underlayment, aides in keeping the plate spaced from the underlayment but in contact with the underlayment, and does not damage the underlayment or provide water entry through the underlayment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues that Rodenhouse discloses a washer which has ridges that prevent fluid communication between the openings. This is not found to be persuasive. Regardless of the ridges, the openings are in fluid communication with one another since any fluid placed on top of the plate would flow into each of the openings, thereby creating fluid communication.
	Applicant further argues that Rodenhouse does not disclose a substantially dome-shaped cross-section. This is not found to be persuasive. Rodenhouse clearly shows a hollow shape which one of skill in the art would deem a dome. Domes are known to have different overall shapes (hemispherical domes, conical domes, cupulas, geodesics, pyramidal dome, etc.).

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach providing a fastener plate having an inwardly projecting lip from an outside edge of the plate in combination with the remainder of the fastener plate elements. From the findings of the prior art of record It was deemed that it would not have been obvious to provide a lip extending inwardly to the plate due to lack of teaching or motivation to do so.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635